Title: To Thomas Jefferson from Charles Willson Peale, 4 March 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum March 4th. 1806.
                        
                        Mr. Philip DePeyster writes me that John Lyle Esqr. is dead; that two Vessels, one in 24 days and the other
                            in 28, have arrived at New York, with that News and that Captn. Jones of the Schooner Franklin was at his funeral. It is
                            therefore that Mr. DePeyster requests me to write again to you, he says that he has wrote to the Secretary of State,
                            Doctr Mitchel and Mr. Rumford.
                        I am not acquainted with the duties of the Office of Consul, but suppose a person bred to merchantile affairs
                            and with some knowledge of the laws of Nations, having also a knowledge of mankind, may without much difficulty fulfill
                            the office. and I hope Mr. DePeyster will do justice to the appointment of him, I would be very sorry to recommend him if
                            I did not think so—my other letter mentioned his family connections in the Island Curaco, and his knowledge of some
                            languages, & leaves me now nothing further to add. I only request you will excuse me for the trouble I give you in
                            making this application, as my friendship for Mr. DePeyster compels my indeavors to serve him. I have made tryal of one of
                            the Polygraphs for Tripoli, it pleases me much, all but the Packing casses will be finished this week, and while those are
                            in hand I will be making tryal of each of them. so much pains have been taken to execute every part in the best manner by
                            my workman that I beleive you will be pleased if you make tryal of them, which I hope you will do. I cannot say that Mr
                                DeBoise has acquited himself in every part of the silver work so
                            well as I could wish, this will be seen by judges of good work only. They appear elegant in the Eyes of common observers—every part is strong and good, as I have not spared expence or pains to make them so. I shall put them in double packing
                            casses, the first in Walnut duftailed, to open half down the Box, for making it easy to take the Polygraph out, this lined
                            with a substantial lining, and with Locks and hinges according to your order, outside of this a rough packing Case.
                        With the highest respect your friend.
                        
                            CW Peale
                            
                        
                    